     Case 3:19-cr-20552-RHC ECF No. 16 filed 06/29/20          PageID.96     Page 1 of 6



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,
v.
                                                         Case No. 19-20552
PAUL EDWARD WALKER,

                Defendant.
________________________________/

       OPINION AND ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
                  MOTION FOR COMPASSIONATE RELEASE

        After serving 150 months in prison for bank robbery, Defendant Paul Walker was

released in January 2019 to begin a term of supervised release. However, in October

2019, Defendant was charged with nine sperate violations of the terms of his supervised

release, including violations for retail fraud, association with a felon, possession of drug

paraphernalia, testing positive for cocaine, absconding from transitional housing, failing

to participate in mental health and substance abuse treatment, failing to pay restitution,

and failing to maintain a regular place of employment. (ECF No. 4, PageID.19–22.) He

admitted to each violation and was sentenced to 16 months imprisonment. (ECF No.

13.)

        Defendant is presently incarcerated at F.C.I. Milan. Pending before the court is

Defendant’s motion for compassionate release under 18 U.S.C. § 3582 in which he

argues that his age and high blood pressure make him particularly vulnerable to

contracting the coronavirus (“COVID-19”). Defendant filed the instant motion on May 15,

2020, but did not submit a request for compassionate release to the Warden of his
   Case 3:19-cr-20552-RHC ECF No. 16 filed 06/29/20          PageID.97     Page 2 of 6




facility until May 27, 2020. (ECF No.15-2, PageID.94.) The Warden denied his request

on June 11, 2020. (Id. at PageID.95.) It is not clear whether Defendant appealed this

denial, but in any event, the Government responds that Defendant’s motion should be

denied based on his failure to exhaust his administrative remedies before filing. For the

reasons explained below, the court will deny without prejudice Defendant’s motion both

based on his failure to exhaust and also on the merits.

      A court may reduce a term of imprisonment if it determines “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

determine if a sentence reduction “is consistent with applicable policy statements issued

by the Sentencing Commission.” Id.

      U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

must “not [be] a danger to the safety of any other person or to the community” under 18

U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

of the Defendant,” “Family Circumstances,” and “Other Reasons.” The BOP has

released Program Statement 5050.50 to guide its determination of extraordinary and

compelling circumstances. Federal Bureau of Prisons, U.S. Department of Justice,

Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).



                                            2
   Case 3:19-cr-20552-RHC ECF No. 16 filed 06/29/20            PageID.98     Page 3 of 6




       In all, a defendant seeking compassionate release must present extraordinary

and compelling circumstances and fit within one of the four categories described in §

1B.13 of the Sentencing Guidelines, and the court must determine both that the

sentencing factors outlined in § 3553(a) weigh in favor of release and that the defendant

does not pose a threat to others as determined by § 3142(g). See 18 U.S.C. §

3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B.13; United States v. Sapp,

Case No. 14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)

(summarizing compassionate release requirements).

       There are two procedures by which the court may hear motions for

compassionate release. First, the BOP can move for compassionate release. 18 U.S.C.

§ 3582(c)(1)(A). In this case, the BOP did not file the current motion and has not

provided any endorsement or support. Second, after the passage of the First Step Act in

2018, a defendant can file a motion on his own. 18 U.S.C. § 3582(c)(1)(A). However, he

may do so only “after [he] has fully exhausted all administrative rights to appeal a failure

of the [BOP] to bring a motion on [his] behalf or the lapse of 30 days from the receipt of

such a request by the warden of [Defendant’s] facility, whichever is earlier.” Id.

       Defendant filed the instant motion prior to filing his administrative request for

early release. Additionally, it does not appear that Defendant has fully exhausted the

appellate administrative review process for his request. The plain text of 18 U.S.C. §

3582(c)(1)(A) states that Defendant must either complete all administrative appeals

before filing with this court or wait thirty days; Defendant has apparently done neither

and, therefore, the court must deny his motion. Grand Trunk W. R.R. Co. v. U.S. Dep’t

of Labor, 875 F.3d 821, 824 (6th Cir. 2017) (quoting King v. Burwell, 135 S.Ct. 2480,

                                             3
   Case 3:19-cr-20552-RHC ECF No. 16 filed 06/29/20              PageID.99     Page 4 of 6




2489 (2015)) (“If the statutory language is plain, we must enforce it according to its

terms.”); Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (“[M]andatory exhaustion statutes

. . . establish mandatory exhaustion regimes.”); Hoogerheide v. I.R.S., 637 F.3d 634,

639 (6th Cir. 2011) (explaining that courts lack the discretion to waive “a congressionally

established exhaustion imperative, not a judicially created one.”).

       In light of the plain language of the statute, the Sixth Circuit has held that

unexhausted motions under § 3582(c)(1)(A) must be dismissed without prejudice. See

United States v. Alam, ___ F.3d ____, No. 20-1298, 2020 WL 2845694, at *1 (6th Cir.

June 2, 2020). In United States v. Alam, the prisoner had not exhausted administrative

appeals and waited only ten days after submitting his request to the warden before

moving for compassionate release. Id. The district court dismissed without prejudice the

prisoner’s claims for failure to exhaust. Id. The Sixth Circuit affirmed the district court,

reasoning that § 3582(c)(1)(A) included a “mandatory claim-processing rule[]” that “must

be enforced.” Id. at *3 (quoting Hamer v. Neighborhood Hous. Servs. Of Chi., 138 S. Ct.

13, 17 (2017)). The Sixth Circuit added that § 3582(c)(1)(A)’s exhaustion requirement

was in place for good reason. Id. at *4. “It ensures that the prison administrators can

prioritize the most urgent claims . . . [and] that they can investigate the gravity of the

conditions supporting compassionate release and the likelihood that the conditions will

persist.” Id. Consistent with this directive, the court will deny Defendant’s motion without

prejudice because Defendant filed his motion before fully exhausting his administrative

remedies.

       Notwithstanding his failure to exhaust, the court will also deny Defendant’s

motion on the merits. Defendant argues that his age—54 years—and preexisting

                                               4
  Case 3:19-cr-20552-RHC ECF No. 16 filed 06/29/20            PageID.100     Page 5 of 6




medical issues—high blood pressure and mental health problems—make him

vulnerable to contracting COVID-19. (ECF No. 14, PageID.82.). However, speculation

as to whether Defendant will contract COVID-19 and whether he will develop serious

complications does not justify the extreme remedy of compassionate release. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.”). Moreover, the BOP has

instituted strict precautions throughout the federal prison system, including shelter-in-

place protocols, screening and quarantining all newly arriving detainees, and isolating

until medically cleared all symptomatic detainees. 1 Defendant’s current medical

conditions are not fatal nor does he allege that they are unmanageable at his current

facility. Defendant’s general risk of contracting COVID-19 do not present “extraordinary

and compelling reasons” justifying early release. 18 U.S.C. § 3582(c)(1)(A).

       Finally, the court concludes that factors enumerated under 18 U.S.C. § 3553(a)

do not support Defendant’s early release. The court specifically considers the need for

Defendant’s sentence to reflect the seriousness of his offense, provide punishment, and

promote general and specific deterrence. See 18 U.S.C. § 3553(a). The need to

promote specific deference is particularly relevant in this case given that Defendant is

currently incarcerated for committing nine violations of the terms of his supervised

release mere months after his release from prison. (ECF No. 13.) Given Defendant’s




       1 COVID-19 Action Plan: Phase Five, Fed. Bureau of Prisons (Mar. 31, 2020),
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
                                             5
   Case 3:19-cr-20552-RHC ECF No. 16 filed 06/29/20                           PageID.101   Page 6 of 6




demonstrated failure to comply with the terms of his release, the court has little reason

to believe Defendant would abide by any of the conditions imposed for early release.

        In denying the instant motion, the court makes no findings as to the suitability of

home confinement. The court leaves such a determination to the sound discretion of the

BOP which is better suited in this case and at this juncture to make such a decision.

Accordingly,

        IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

14) is DENIED WITHOUT PREJUDICE.

                                                              s/Robert H. Cleland                        /
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
Dated: June 29, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 29, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                             /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
S:\Cleland\Cleland\HEK\Criminal\19-20552.WALKER.CompasionateReleaseCovid.HEK .docx




                                                        6
